Citation Nr: 1528625	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling prior to March 23, 2012 and 20 percent disabling thereafter. 

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling prior to March 23, 2012 and 20 percent disabling thereafter.

4.  Entitlement to a compensable rating for erectile dysfunction. 

5.  Entitlement to service connection for residuals of a left shoulder fracture, to include as secondary to service-connected disability. 

6.  Entitlement to service connection for residuals of rib fractures, to include as secondary to service-connected disability.

7.  Entitlement to service connection for a punctured lung, to include as secondary to service-connected disability. 

8.  Entitlement to service connection for residuals of a collarbone fracture, to include as secondary to service-connected disability.

9.  Entitlement to service connection for chronic fatigue syndrome. 

10.  Entitlement to service connection for a muscle disorder. 

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

12.  Entitlement to service connection for a disability manifested by memory loss. 

13.  Entitlement to service connection for inguinal hernia, to include as secondary to service-connected disability. 

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems, including as secondary to service-connected type II diabetes mellitus. 

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urinary tract infections. 

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right great toe disability. 
	
17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss. 

18.  Entitlement to service connection for hearing loss.

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disorder. 

20.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tendonitis of the wrists and elbows. 

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, including dermatitis and skin lesion. 

22.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

23.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

24.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches. 

25.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia. 

26.  Entitlement to service connection for a gastrointestinal disorder, including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia.

27.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of multiple joints including the spine. 

28.  Entitlement to service connection for arthritis of multiple joints including the spine.

29.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by linings and pockets in the stomach. 

30.  Entitlement to service connection for a disability manifested by linings and pockets in the stomach.

31.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus.

32.  Entitlement to an effective date earlier than April 7, 2009 for the award of service connection for posttraumatic stress disorder (PTSD).

33.  Entitlement to an effective date earlier than April 6, 2004 for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ). 

The case before the Board has a complex procedural history.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

With respect to issues 1 through 31 listed on the title page, the AOJ denied addressed these claims in a September 2009 rating decision.  Later that month, the Veteran filed an NOD with these denials.  A November 2010 Board decision remanded these issues to the AOJ for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The AOJ issued an SOC on these issues in July 2012, and the Veteran submitted a substantive appeal (via a VA Form 9 (Appeal to the Board of Veterans' Appeals) in September 2012.

The Board observes that a July 2012 AOJ rating decision awarded separate 20 percent disability ratings for right and left lower extremity peripheral neuropathy effective March 23, 2002.  This issue has been rephrased to reflect that staged ratings have been assigned.

Regarding the characterization of the service connection claims for residuals of a left shoulder fracture, residuals of rib fractures, a punctured lung, residuals of a collarbone fracture, low back disability and inguinal hernia, the Veteran has alleged that he incurred these injuries due to a falling injury in July 2008 due to disequilibrium, a transient ischemic attack (TIA) and/or orthostatic hypotension caused by service-connected diabetes mellitus.  See, e.g., Veteran statements dated May 2009 and May 2012; VA clinic record dated August 2012.  An August 2008 VA clinic record noted that a corset worn for rib fractures had caused an increase in the inguinal hernia.  The Board has added this service connection theory to the issue listed on the title page.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

The Board also observes that, in light of the reopening of the service connection claims for gastrointestinal disability, hearing loss, low back disability and arthritis, the Board has added to the title page the service connection issues on the merits.

With respect to issue 32 listed on the title page, a November 2012 AOJ rating decision granted service connection for PTSD and assigned an initial 30 percent rating effective April 7, 2009, and a 70 percent rating effective October 18, 2012.  Later that month, the Veteran filed an NOD with respect to the effective date assigned for the award of service connection for PTSD.  The AOJ furnished the Veteran an SOC in February 2014, and accepted a March 2014 written statement as a substantive appeal. 

With respect to issue 33 listed on the title page, a July 2012 AOJ decision awarded TDIU effective April 6, 2004.  In October 2012, the Veteran filed an NOD with respect to the effective date of award assigned.  The AOJ furnished an SOC to the Veteran in February 2014, and accepted a March 2014 written statement as a substantive appeal.

The Board observes that an August 2011 AOJ rating decision denied a service connection claim for ischemic heart disease (IHD) (claimed as coronary artery disease).  The Veteran filed an NOD in December 2011, and the AOJ furnished the Veteran an SOC in February 2014.  The Veteran, however, did not submit a timely substantive appeal with respect to this issue and the AOJ has not waived the filing of a substantive appeal.  This issue, therefore, is not currently before the Board.

In May 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge regarding the issues listed on the title page.  Unfortunately, a written transcript could not be produced due to equipment malfunction.  In August 2014, the Board offered the Veteran the opportunity for another hearing before the Board.  In September 2014, the Veteran informed the Board that he desired another video-conference hearing before the Board.  However, by written statement received in March 2015, the Veteran withdrew his request for another hearing and requested the Board to expedite a decision in his case. 

The Board finally observes that, in August 2010, the Veteran provided testimony on different issues than listed on the title page before an Acting Veterans Law Judge.  Those issues are addressed in a separate Board decision, under a different docket number, issued simultaneously with this decision.

The issues of entitlement to service connection for cervical spine disability and TIA as secondary to service-connected diabetes mellitus have been raised by the record in February 2011 and May 2012 statements, respectively, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to a paper claims folder, the records on appeal includes records stored in the Veterans Benefits Management System (VBMS) and Virtual VA electronic records storage systems.  In pertinent part, VBMS contains a January 2015 Appellate Brief, a March 2015 confirmation of the Veteran's withdrawal of a hearing request and an October 2014 Aid and Attendance examination report.  Virtual VA contains VA clinic records not associated with the paper claims folder.

The issues of reopening prior denials of service connection for a low back disability, a gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), arthritis of multiple joints including the spine, bilateral hearing loss and a disability manifested by linings and pockets in the stomach are addressed in the decision below.  The Board also finally decides the issue of entitlement to an effective date earlier than April 7, 2009 for the award of service connection for PTSD.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A December 2005 Board decision denied the Veteran's application to reopen a service connection claim for low back disability finding that new and material evidence had not been presented to show that a low back disability was incurred in service.

2.  Evidence of record since the December 2005 Board decision denying service connection for a low back disability includes the Veteran's history of low back treatment in July 2008 due to a falling injury and VA clinician comments attributing the cause of his fall due to TIA and/or orthostatic hypotension as possibly due to diabetes mellitus and/or diabetic neuropathy; this evidence, if presumed true, raises a reasonable possibility of substantiating the claim.

3.  A December 2005 Board decision denied a claim of arthritis of multiple joints including the spine on the basis that there was no medical evidence that arthritis of multiple joints was related to service.

4.  Evidence of record since the December 2005 Board decision denying service connection for arthritis of multiple joints including the spine includes the Veteran's history of low back treatment in July 2008 due to a falling injury and VA clinician comments attributing the cause of his fall due to TIA and/or orthostatic hypotension as possibly due to diabetes mellitus and/or diabetic neuropathy; this evidence, if presumed true, raises a reasonable possibility of substantiating the claim.

5.  A December 2005 Board decision denied the Veteran's application to reopen a service connection claim for a gastrointestinal disability (which included diarrhea, gastritis, duodenitis, spastic colon, hiatal hernia, esophagitis, and irritable colon) finding that new and material evidence had not been presented to show that such disorders were incurred in service.

6.  Evidence of record received since the December 2005 Board decision includes a March 2006 VA treatment record wherein a clinician commented that the Veteran's gastroesophageal reflux disease (GERD) was most likely secondary to diabetes mellitus, and an October 2010 VA clinician comment that the Veteran's chronic diarrhea could be secondary to irritable bowel syndrome which was a condition related to Southeast Asia service; this evidence, if presumed true, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), and a disability manifested by linings and pockets in the stomach.

7.  A May 1990 Board decision denied a service connection claim for hearing loss on the basis that it was not shown to have manifested in service or to a compensable degree within one year of service discharge.

8.  Evidence of record received since the May 1990 Board decision includes the Veteran's previously unconsidered report of unprotected noise exposure in service and an April 1996 private examiner assessment that the Veteran manifested tenderness in both ears due, in part, to loud noise exposure; this evidence, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.

9.  A December 2005 Board decision denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD.

10.  The Veteran filed an informal application to reopen his service connection claim for PTSD on April 9, 2007; there were no interim informal or formal applications to reopen the claim after Board's final December 2005 decision.

11.  The criteria for establishing entitlement to service connection for PTSD were met on April 9, 2007.






CONCLUSIONS OF LAW

1.  The December 2005 Board decision, which denied an application to reopen a claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  As pertinent evidence received since the December 2005 Board decision is new and material, the criteria for reopening the claim of entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The December 2005 Board decision, which denied service connection for arthritis of multiple joints including the spine, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

4.  As pertinent evidence received since the December 2005 Board decision is new and material, the criteria for reopening the claim of entitlement to service connection for arthritis of multiple joints including the spine are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The December 2005 Board decision, which denied an application to reopen a claim of service connection for a gastrointestinal disability (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

6.  As pertinent evidence received since the December 2005 Board decision is new and material, the criteria for reopening the claim of entitlement to service connection for gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia) are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  As pertinent evidence received since the December 2005 Board decision is new and material, the criteria for reopening the claim of entitlement to service connection for a disability manifested by linings and pockets in the stomach are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The May 1990 Board decision, which denied service connection for hearing loss, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

9.  As pertinent evidence received since the May 1990 Board decision is new and material, the criteria for reopening the claim of entitlement to service connection for hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

10.  The criteria for an effective date of April 9, 2007, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.160, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a low back disability, a gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), arthritis of multiple joints including the spine, a disability manifested by linings and pockets in the stomach and hearing loss, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

With respect to the PTSD claim, the Veteran is challenging the effective date assigned for the service connection award.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The AOJ has associated with the claims file the Veteran's service treatment records (STRs), service personnel records (SPRs), VA clinic records, and Social Security Administration (SSA) records.  The AOJ has also obtained all private medical records which the Veteran has both identified and authorized VA to obtain on its behalf.

As addressed in the remand following this decision, the Board finds that outstanding VA clinic records must be associated with the claims folder.  However, as discussed below, the adjudication of the earlier effective date of award claim is largely based upon the date of filing of claim, or lack thereof.  As discussed below, the existence of VA clinic records could not support an application to reopen under 38 C.F.R. § 3.157(b)(1).  Additionally, the Board finds that there is no reasonable possibility that VA medical examination or opinion would help to substantiate this claim given that the Board finds sufficient evidence of record to award PTSD to the date of the first reopened claim following a December 2005 Board denial.

As for the Veteran's July 2014 Board hearing, the transcript of that hearing is inaudible and the Veteran has elected to forego another hearing.  Thus, the undersigned has no evidentiary basis to discuss fulfillment of the hearing duties on these claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2). 

Thus, there are no further VCAA duties to fulfill prior to deciding these claims.

II.  Reopened claims

The Veteran seeks to reopen prior final denials of service connection claims for a low back disability, a gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), arthritis of multiple joints including the spine, a disability manifested by linings and pockets in the stomach and hearing loss.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing an NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Low back and arthritis of multiple joints including the spine

In pertinent part, a May 1990 Board decision denied a service connection claim for low back disability on the basis that it was not shown that a low back disability was incurred in service.

A December 2005 Board decision denied the Veteran's application to reopen a service connection claim for low back disability finding that new and material evidence had not been presented to reopen the claim.  Additionally, the December 2005 Board decision denied a claim of arthritis of multiple joints including the spine on the basis that there was no medical evidence that arthritis of multiple joints was related to service.  This decision, which was not appealed to the Court or subject to a Motion for Reconsideration, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Evidence before the Board in December 2005 included STRs which did not reflect any lay or medical evidence of low back disability and/or arthritis of multiple joints.  The post-service medical records did not disclose joint arthritis manifested to a compensable degree within one year of service discharge.  An August 1980 medical report first reflected a history of the Veteran having osteoporosis of the spine from an old injury, and the Veteran reporting back problems since childhood.  He was subsequent diagnosed with low back syndrome and degenerative arthritis of the lumbar spine.  The Veteran had alleged the onset of a low back disability in service due to performing heavy lifting heavy objects on a helicopter pad in service.  He also attributed his arthritis to multiple joints to herbicide exposure in service.

Evidence of record received since the December 2005 Board decision includes July 2008 hospitalization records from St. Louis University Hospital which reflect that the Veteran incurred falling injuries that included a left shoulder fracture, multiple rib fractures, pneumothorax, and a collarbone fracture.  He was also treated for low back pain.  The Veteran alleges incurring additional low back disability due to this falling injury in July 2008 which, he claims, was caused by disequilibrium, TIA and/or orthostatic hypotension caused by service-connected diabetes mellitus.  A June 2012 VA treatment record includes a clinician comment that the Veteran may have suffered a TIA in July 2008 secondary to diabetes mellitus.  An August 2012 VA treatment record includes a clinician comment that the Veteran's diabetic neuropathy may contributing to dizziness due to orthostatic hypotension.  An October 2013 Aid and Attendance examination report included a finding that the Veteran had an unsteady gait due to neuropathy.

The Board finds that the Veteran's treatment for low back pain following a falling injury in July 2008, and the VA clinician comments attributing the cause of the fall due to TIA and/or orthostatic hypotension as possibly due to diabetes mellitus and/or diabetic neuropathy, has not been previously considered and, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the service connection claims for a low back disability and arthritis of multiple joints including the spine are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of these claims.

B.  A gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), and a disability manifested by linings and pockets in the stomach

In pertinent part, a May 1990 Board decision denied a service connection claim for a chronic gastrointestinal disorder (which included spastic colon, gastritis and duodenitis) on the basis that it was not shown such a disorder was incurred in service.  Notably, the Veteran had alleged gastrointestinal disability manifested by diarrhea, malabsorption syndrome, irritable bowel syndrome, hiatal hernia, esophagitis, and linings and pockets in his stomach. 

A December 2005 Board decision denied the Veteran's application to reopen a service connection claim for a gastrointestinal disability finding that new and material evidence had been presented to reopen the claim.  This decision, which was not appealed to the Court or subject to a Motion for Reconsideration, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Evidence before the Board in December 2005 included STRs which did not reflect any lay or medical evidence of gastrointestinal symptomatology.  The post-service medical records did not disclose an ulcer manifested to a compensable degree within one year of service discharge.  The post-service medical evidence showed treatment for diarrhea, gastritis, duodenitis, spastic colon, hiatal hernia, esophagitis, and irritable colon.  The Veteran argued that his gastrointestinal symptoms began in service, were attributable to diabetes mellitus due to digestive neuropathy, and/or were due to herbicide exposure.

Evidence of record received since the December 2005 Board decision includes a March 2006 VA treatment record wherein a clinician commented that the Veteran's GERD was most likely secondary to diabetes mellitus.  Additionally, an October 2010 VA clinician commented that the Veteran's chronic diarrhea could be secondary to irritable bowel syndrome which was a condition related to Southeast Asia service.

The Board finds that the March 2006 VA clinician comment attributing the Veteran's GERD to diabetes mellitus and the October 2010 VA clinician comment that the Veteran's chronic diarrhea could be secondary to irritable bowel syndrome which was a condition related to Southeast Asia service has not been previously considered.  Notably, it appears that the October 2010 VA clinician was referring to claimants who served in Southeast Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117.  The Board further observes that the Veteran manifests numerous gastrointestinal disabilities which cannot be easily differentiated.  See generally 38 C.F.R. § 4.113 (noting that diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture).  Thus, the newly submitted evidence, if presumed true, raises a reasonable possibility of substantiating the claims when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the service connection claims for a gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia), and a disability manifested by linings and pockets in the stomach are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of these claims.

C.  Hearing loss 

In pertinent part, a May 1990 Board decision denied a service connection claim for hearing loss on the basis that it was not shown to have manifested in service or to a compensable degree within one year of service discharge.

An August 2005 AOJ rating decision denied an application to reopen a claim of service connection for bilateral hearing loss on the basis that new and material evidence had not been received to reopen the claim.  The Board construes an August 2005 statement by the Veteran as a timely filed NOD.  

Thereafter, a September 2009 AOJ rating decision denied an application to reopen the claim, and the Veteran appealed this decision to the Board.  As the Veteran filed a timely NOD with respect to the August 2005 AOJ rating decision, that decision did not become final.  As such, the last prior final denial consists of the Board's May 1990 decision.

Evidence before the Board in May 1990 included STRs which did not reflect any lay or medical evidence of hearing loss.  The post-service medical records did not disclose hearing loss manifested to a compensable degree within one year of service discharge.  A December 1988 VA audiology clinic record provided a diagnosis of binaural high frequency sensorineural hearing loss consistent with combat noise exposure in Vietnam.

Evidence added to the record since the Board's May 1990 decision includes an April 1996 private examination report reflecting an impression of "[t]enderness in both ears, attributed to loud noises during his duty in Vietnam, etiology otherwise undetermined."  A September 2012 VA audiology consultation noted the Veteran to have a history of unprotected noise exposure from military service in Vietnam.

The Board finds that the Veteran's report of unprotected noise exposure in service is a detail of noise trauma not previously considered in the Board's May 1990 decision.  Additionally, the April 1996 private examiner assessment that the Veteran manifested tenderness in both ears due, in part, to loud noise exposure in service suggests residual disability from acoustic trauma.  This evidence, when viewed in light of the December 1988 VA audiology clinic assessment of binaural high frequency sensorineural hearing loss consistent with combat noise exposure in Vietnam, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for bilateral hearing loss is met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of this claim.

III.  Earlier effective date of award of service connection for PTSD

The Veteran seeks an effective date earlier than April 7, 2009 for the award of service connection for PTSD.  He essentially contends that he should be awarded service connection for PTSD effective to the date of his discharge from active service.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... of compensation ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i).

When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). 

The facts of this issue may be briefly summarized.  The Veteran has a long-standing history of filing multiple service connection claims - as reflected with the number of issues listed on the title page.  Many of his hand-written statements to VA reiterate similar statements and arguments made over several decades.  In general, the multiple submissions of similar statements over so many years creates interpretative difficulty as to the claims being pursued by the Veteran in any single statement.

The Veteran first filed a service connection claim for PTSD due to combat exposure in November 1987.  He alleged exposure to numerous combat types of events during his service in the Republic of Vietnam during the Vietnam War.

A May 1990 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD, on the basis that the Veteran did not manifest PTSD and that an acquired psychiatric disorder was not manifest in service or to a compensable degree within one year of service.

A December 2005 Board decision denied service connection for PTSD on the merits finding that the record did not show that the Veteran's PTSD was related to his military service.  This decision, which was not appealed to the Court or subject to a Motion for Reconsideration, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Board observes that, effective July 13, 2010, VA amended its regulations to provide that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor related to the Veteran's "fear of hostile military or terrorist activity."  In such instances, in lieu of verifying any reported, in-service stressor(s), a medical opinion concerning the adequacy of the stressor(s), and the relationship between the stressor(s) and a veteran's symptoms, is obtained from a VA, or VA contracted, psychiatrist or psychologist.

Pursuant to the amended regulations, a November 2012 AOJ rating decision awarded service connection for PTSD effective April 7, 2009 - determining that the Veteran filed an application to reopen on April 7, 2009. 

Thus, the issue on appeal concerns whether, between the time period of the Board's December 2005 decision denying PTSD and the April 7, 2009 effective date for the award of PTSD assigned by the AOJ, the Veteran filed a formal or informal application to reopen the claim and, if so, whether the criteria for entitlement to service connection for PTSD had been met prior to April 7, 2009.

Following the Board's December 2005 decision, the Veteran submitted statements in February 2007 and March 2007 which did not reflect an intent to file an application to reopen his service connection claim for PTSD. 

On April 9, 2007, the Veteran submitted a statement for unemployability benefits due to Agent Orange exposure noting that he had been deemed unable to work due to multiple service-connected and nonservice-connected disabilities, which involved 14 different health problems including PTSD, somatization disorder and claustrophobia.  He submitted copies of multiple documents, to include a list of his alleged Agent Orange symptoms that included check marks for over 32 symptoms including severe personality disorders.

An April 16, 2007 AOJ deferred rating decision interpreted the Veteran's statement as encompassing increased rating claims for diabetes mellitus and erectile dysfunction.  The AOJ noted that the Veteran appeared to be claiming that "all his other health problems" were due to diabetes mellitus.  It was noted that the Veteran should be called to clarify what conditions he sought to service connect and/or file an increased rating.

The Veteran submitted another written statement in June 2007 related to seeking compensation for multiple conditions, and seeking retroactive benefits to discharge.  The Veteran did not mention PTSD.

On June 1, 2007, the AOJ issued another deferred rating decision noting that the Veteran had filed new claims, but that the Veteran should be called to clarify what claims he was seeking.

The Veteran submitted another written statement in July 2007 again mentioning that he had 14 different disabilities associated with Agent Orange exposure.  He did not mention PTSD although he circled a VA treatment record noting his claustrophobia.

In September 2007, the AOJ received copies of the Veteran's statement to a member of Congress pertaining to his VA compensation claims, but there was no mention of PTSD.

The Veteran submitted another written statement in September 2007 seeking compensation for multiple conditions, and seeking retroactive benefits to discharge.  He did not mention PTSD.

On October 11, 2007, the AOJ contacted the Veteran's representative noting that the Veteran did not have a phone number.  The AOJ faxed a copy of the Veteran's claim to the representative, who asserted that he would review the claim and clarify the compensation issues being sought by the Veteran.

On October 11, 2007, the AOJ sent the Veteran a letter noting that it was working on his service connection claims for hearing loss and ingrown toenails.  This letter also included the following advisement:

4.  There were other issues claimed but were unclear.  Your Power of Attorney (Vietnam Veterans of America) was contacted (Mr. [W.]) due to the fact that you do not have a phone.  I informed Mr. [W.] of the situation and he stated that he would ascertain information from you and have it submitted in order that we can continue to process your claim.

On October 15, 2007, the Veteran submitted a statement again requesting 100 percent VA compensation with earlier effective dates of awards.  He primarily referred to his service-connected disabilities of diabetes mellitus, venous stasis ulcers and peripheral neuropathy.  He submitted copies of VA treatment records and a Board decision, but none of his statements referenced PTSD.

On October 19, 2007, the Veteran submitted another statement to help with his "Agent Orange" compensation claim.  He did not mention PTSD.

On November 20, 2007, the Veteran submitted another written statement pertaining to his unemployability, which included PTSD with paranoid somatization, depression and anxiety.  

On February 28, 2008, the AOJ contacted the Veteran to clarify his current claimed conditions.  He reported seeking TDIU benefits.

On March 5, 2009, the Veteran submitted copies of records which included a prior AOJ rating decision which had denied PTSD on the basis of no corroborated combat stressor.  However, this decision awarded nonservice-connected pension benefits on the basis that the Veteran had significant mental disability which precluded his employability.  The Veteran underlined the unemployability finding noting that he had been deemed disabled by the Social Security Administration (SSA) effective November 1987.  Notably, the SSA found the Veteran disabled due to a primary diagnosis of somatoform disorder and a secondary diagnosis of anxiety-related disorder.

On April 7, 2009, the Veteran submitted another written statement mentioning multiple disabilities which he thought were related to service, to include PTSD.  As noted above, the AOJ has construed this statement as an application to reopen the service connection claim for PTSD following the Board's December 2005 decision, which serves as the effective date of award assigned by the AOJ.

After a review of the entire evidentiary record, the Board finds that, following the Board's December 2005 decision denying service connection for PTSD, the Veteran filed an informal application to reopen his service connection claim for PTSD on April 9, 2007, wherein he submitted a written statement for unemployability benefits which included PTSD, somatization disorder and claustrophobia.  In so holding, the Board observes that many of the Veteran's multiple submissions are not clear with respect to the benefit being sought but he has consistently alleged that his PTSD has, in part, been a contributing disability in seeking 100 percent service-connected benefits.  

The Board observes that the AOJ attempted to obtain clarification with the Veteran on several occasions, but those clarification attempts remained unambiguous.  Furthermore, the Board observes that the April 7, 2009 Veteran statement accepted by the AOJ as an application to reopen a claim of service connection for PTSD essentially contains the same type of content contained in the Veteran's April 9, 2007 statement.  Consistent with the doctrine enunciated in Szemraj, the Board extends to giving a sympathetic reading to the Veteran's pro se pleadings of record.

The Board further finds that, between the December 2005 Board final denial and the April 9, 2007 application to reopen, there were no informal or formal applications to reopen the service connection claim for PTSD.  The Board observes that any references to PTSD in the VA clinic records between this time period could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Here, the Veteran had been diagnosed with PTSD many years prior to filing the application to reopen on April 9, 2007.  However, his claim had been denied based upon the applicable law then in effect which required corroborating evidence of the stressor found productive of PTSD.  As discussed above, effective July 13, 2010, VA liberalized its regulations which eliminated the requirement for corroborating evidence of a claimed in-service stressor related to the Veteran's "fear of hostile military or terrorist activity."  

Notably, the amended regulation, 38 C.F.R. § 3.304(f)(3), does not provide a basis for awarding an effective date earlier than July 13, 2010 for PTSD claims based on stressors involving "fear of hostile military or terrorist activity." 

Indeed, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id. 

However, the Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "[t]he change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. at 39851. 

Furthermore, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'"

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A review of the November 2012 AOJ rating decision noted the relaxed stressor requirements and stated that "[w]e now may rely on a veteran's lay testimony alone to establish occurrence of a stressor related to hostile military or terrorist activity, provided the claimed stressor is consistent with the places, types and circumstances of service."  The AOJ first noted that the Veteran was not diagnosed with PTSD during service which would provide an independent basis to award PTSD pursuant to 38 C.F.R. § 3.304(f)(1).  The AOJ then noted that the Veteran's Department of Defense Form 214 showed that he served as a Wheeled Vehicle Mechanic in Vietnam from October 1967 to October 1968, and that he participated in TET Counteroffensive and Vietnam Counteroffensive Phases 4 and 5.  The AOJ noted that the Veteran described his stressors as occurring during the TET offensive, and "it is likely you experienced, witnessed, or were confronted with an event or circumstances that involved actual or threatened death or serious injury to yourself or others.  As such, your in-service stressor is considered corroborated."

The Board observes that the November 2012 AOJ decision awarded service connection for PTSD effective April 7, 2009, which is prior to the effective date of the liberalizing regulations on July 13, 2010.  Thus, it appears that the AOJ accepted the claimed stressors, to some extent, by conceding the Veteran's presence during the TET offensive as corroborating the stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that the Veteran's personal exposure to a corroborated event may be implied by the evidence of record). 

As such, consistent with the AOJ's factual determination, the Board finds that the Veteran met the criteria for establishing service connection for PTSD on the date of his reopening of the claim on April 9, 2007. 

However, as the Veteran did not file an informal or formal application to reopen between the December 2005 Board decision denying service connection for PTSD and the April 9, 2007 application to reopen, the Board finds that the claim for an effective date earlier than April 9, 2007 must be denied.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a low back disability is granted.

New and material evidence having been received, the application to reopen a claim for service connection for arthritis of multiple joints including the spine is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a gastrointestinal disorder (including irritable bowel syndrome, gastritis, duodenitis, and hiatal hernia) is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a disability manifested by linings and pockets in the stomach is granted.

New and material evidence having been received, the application to reopen a claim for service connection for hearing loss is granted.

An effective date of April 9, 2007, but no earlier, for the award of service connection for PTSD is granted.



REMAND

The Board regrets any further delay in adjudicating the remaining claims on appeal, but finds that VA's duty to assist the Veteran has not been fulfilled.

The Veteran alleges incurring a left shoulder fracture, multiple rib fractures, a punctured lung, a collarbone fracture and additional disability of the low back due to a falling injury in July 2008.  He claims that he fell due to disequilibrium, a TIA and/or orthostatic hypotension caused by service-connected diabetes mellitus and/or its complications.

Hospitalization records from St. Louis University Hospital reflect that the Veteran was admitted on July 16, 2008 following a falling injury.  These records note that the Veteran had previously been treated at a VA Hospital emergency room, wherein a chest tube was placed for a left pneumothorax.  A June 2012 VA clinic record included the Veteran's report that he had been initially treated at the St. Louis VA Medical Center (VAMC) for this falling injury.  He further reported that he had been treated for a TIA at that time.

A review of the available records does not reflect that treatment records by the St. Louis VAMC emergency room in July 2008 are associated with the claims folder.  Additionally, the VA records associated with the claims folder reflect that TIA has been added to the Veteran's Problem List, but there are no records supporting the diagnosis.

The Board observes that, in prosecuting his claims over the years, the Veteran has submitted excerpts of VA clinic records.  The AOJ has also associated VA records at times, but the Board observes it does not appear that complete clinic records have been associated with the claims folder.  In particular, since a full records request was completed in April 2006, it appears that the AOJ has selectively obtained VA clinic records pertinent to the particular claim at hand.  To ensure complete records, the Board will request the AOJ to obtain all available VA treatment records since April 2006.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

The Board next notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

As discussed above, the Veteran contends that residual disability from a falling injury in July 2008 resulted from the effects of service-connected diabetes mellitus and/or diabetic neuropathy.  He claims that the fall was caused by disequilibrium and/or a TIA caused by diabetes mellitus and its complications.  The record includes comments from a VA clinician in June 2012 that the Veteran may have suffered a TIA in July 2008 secondary to diabetes mellitus, and an August 2012 VA clinician comment that the Veteran's diabetic neuropathy may be contributing to dizziness due to orthostatic hypotension.  An October 2013 Aid and Attendance examination report included a finding that the Veteran had an unsteady gait due to neuropathy.  An August 2008 VA clinic record noted that the Veteran's wearing of a corset for rib fractures was causing increased pressure on his inguinal hernia.  On this record, the Board finds that medical opinion is necessary to determine whether the Veteran's falling injury in July 2008 was caused and/or aggravated by service-connected disability and, if so, to identify the residual disability from that fall.

The Veteran next contends that his multiple gastrointestinal disorders are caused and/or aggravated by service-connected diabetes mellitus.  He claims that he manifests digestive tract neuropathy.  See, e.g., Veteran's submission of a medical article and argument in June 2001.  He also attributes his gastrointestinal disorders to herbicide exposure.  In May 2006, a VA clinician commented that the Veteran's GERD was most likely secondary to his diabetes mellitus.  An October 2010 VA clinician stated that the Veteran's chronic diarrhea could be secondary to irritable bowel syndrome related to "Southeast Asia" service.  On this record, the Board finds that medical opinion is necessary to determine whether any of Veteran's gastrointestinal disorders are attributable to herbicide exposure, or caused and/or aggravated by service-connected disability.

With respect to hearing loss disability, the Board record reflects the Veteran's probable noise exposure while serving in the Republic of Vietnam during the Vietnam War.  As discussed above, there are clinician assessments potentially attributing his hearing loss disability to in service noise exposure.  The Board finds that medical opinion is necessary to determine whether he currently manifests right and/or hearing loss disability and, if so, whether such hearing loss is due to noise exposure in service.

The Veteran last underwent VA examination to evaluate the nature and severity of his diabetes mellitus and its complications in March 2012.  Since that examination, a June 2012 VA examiner commented that the Veteran's falling injury in July 2008 may have been due to TIA proximately due to diabetes mellitus, an August 2012 VA examiner commented that the Veteran's diabetic neuropathy may be contributing to orthostatic hypotension, and an October 2013 Aid and Attendance examination report described the Veteran as having an unsteady gait due to neuropathy.  In light of the evidence reflecting a potential increased severity of disability, the Board finds that additional VA examination is necessary to evaluate the current severity of the Veteran's diabetes mellitus and its complications.

The Board has previously referred to the AOJ the Veteran's claim of entitlement to earlier effective dates for the awards of service connection for diabetes mellitus, peripheral neuropathy of the upper extremity, and peripheral neuropathy of the lower extremity.  See November 2010 Board decision.  This action was not accomplished.

Since the Board's November 2010 decision, the Veteran has perfected an appeal on the issue of entitlement to an effective date earlier than April 6, 2004 for the award of TDIU.  The Board finds that the claim of entitlement to an earlier effective date of the award for TDIU is inextricably intertwined with the claims for earlier effective dates of awards for service connection for diabetes mellitus, peripheral neuropathy of the upper extremity, and peripheral neuropathy of the lower extremity.  Thus, the Board defers consideration of the TDIU claim pending AOJ adjudication of the pending earlier effect date of award claims for service connection for diabetes mellitus, peripheral neuropathy of the upper extremity, and peripheral neuropathy of the lower extremity.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all available treatment records since April 2006 from the St. Louis (John Cochran) VAMC, the Poplar Bluff VAMC and the Cape Girardeau Community Based Outpatient Clinica (CBOC).  In so doing, the AOJ should specifically obtain records of reported emergency room treatment at the St. Louis VAMC in July 2008 for a falling injury.  If such records do not exist, the AOJ should document this fact for the record.

2.  Following completion of the above, provide the Veteran with an appropriate examination to determine whether his falling injury in July 2008 was proximately due to service-connected disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must provide an opinion, in light of the examination findings and the medical evidence of record, whether the Veteran's falling injury in July 2008 was at least as likely as not (50 percent or greater probability) was caused or aggravated by service-connected disability.  

In so doing, the examiner must review medical records pertaining to the falling injury in July 2008 from St. Louis University Hospital and the St. Louis VAMC.  The examiner must also give consideration to the following: (a) a June 2012 VA treatment record which includes a clinician comment that the Veteran may have suffered a TIA in July 2008 secondary to diabetes mellitus; (b) an August 2012 VA treatment record which includes a clinician comment that the Veteran's diabetic neuropathy may be contributing to dizziness due to orthostatic hypotension; and (c) an October 2013 Aid and Attendance examination report included a finding that the Veteran had an unsteady gait due to neuropathy.

If, but only if, the examiner finds that the falling injury in July 2008 was caused or aggravated by diabetes mellitus or by any other service-connected disorder, the examiner should identify all residual disability resulting from that fall, to include whether any pre-existing low back disability was caused or aggravated therein and/or whether an inguinal hernia was aggravated beyond the normal progress of the disorder.  If aggravation of low back and/or inguinal hernia disability is found, the examiner must assess the baseline level of severity of low back disability prior to the July 2008 falling injury based on the evidence of record and the current level of severity.  In so doing, the examiner should consider the Veteran's treatment for low back pain during the July 2008 hospitalization and an August 2008 VA treatment record noting that the Veteran's wearing of a rib corset was causing an increased in inguinal hernia.

Any opinion provided must include an explanation of the basis for the opinion. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  Provide the Veteran with an appropriate examination to determine whether any of his currently manifested gastrointestinal disorders is due to herbicide exposure and/or proximately due to service-connected disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

spastic colon.  The examiner is request to identify all currently manifested gastrointestinal disorders (including, but not limited to, GERD, hiatal hernia, irritable bowel syndrome, gastritis, duodenitis and esophagitis).  And, for each disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not (50 percent or greater probability) that such disorder is (a) due to herbicide exposure in service, (b) caused by service-connected disability OR (c) aggravated beyond the normal progress of the disorder by service-connected disability.  

In so doing, the examiner must consider a May 2006 VA clinician comment that the Veteran's GERD was most likely secondary to his diabetes mellitus, an October 2010 VA clinician comment that the Veteran's chronic diarrhea could be secondary to irritable bowel syndrome related to "Southeast Asia" service, and the Veteran's general argument that he manifests digestive tract neuropathy secondary to diabetes mellitus.

Any opinion provided must include an explanation of the basis for the opinion. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4.  Provide the Veteran with an appropriate examination to determine whether his current hearing loss disability is caused by noise exposure during active military service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished. 

The examiner is request to identify whether the Veteran currently manifests right and/or left ear hearing loss per VA standards.  For any currently manifested hearing loss, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not (50 percent or greater probability) that such hearing loss is due to noise exposure in service.

In so doing, the examiner must consider a December 1998 VA audiology consultation report which provided a diagnosis of binaural high frequency sensorineural hearing loss consistent with combat noise exposure in Vietnam, and the Veteran's report of unprotected noise exposure in service.

Any opinion provided must include an explanation of the basis for the opinion. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

5.  Provide the Veteran with an appropriate examination to determine the current nature and severity of his diabetes mellitus and complications.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to conduct a comprehensive review for all potential diabetes mellitus complications, to include the kidneys, the eyes, skin/nail changes, peripheral neuropathy and whether there is progressive loss of weight or strength due to diabetes mellitus.  

In so doing, the examiner's attention is towards (a) a June 2012 VA treatment record which includes a clinician comment that the Veteran may have suffered a TIA in July 2008 secondary to diabetes mellitus; (b) an August 2012 VA treatment record which includes a clinician comment that the Veteran's diabetic neuropathy may be contributing to dizziness due to orthostatic hypotension; and (c) an October 2013 Aid and Attendance examination report included a finding that the Veteran had an unsteady gait due to neuropathy.

6.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in his claims file.

7.  Adjudicate the issues of entitlement to earlier effective dates of awards for service connection for diabetes mellitus, peripheral neuropathy of the upper extremity, and peripheral neuropathy of the lower extremity.  The Veteran should be notified of these decision and his appellate rights.

8.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


